               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:21-cv-00128-MR-WCM

NANCY BARNETT and                      )
MARK GARDNER,                          )
                                       )
                 Plaintiffs,           )
                                       )                      ORDER
      v.                               )
                                       )
STATE FARM FIRE AND                    )
CASUALTY COMPANY                       )
                                       )
                       Defendant.      )
______________________________________ )

        This matter is before the Court on a Motion to Stay Rule 26(f) and Local

Rule 16.1 Requirements (Consent) (the “Motion to Stay,” Doc. 5) filed by

Plaintiffs.

        By the Motion, Plaintiffs request an order staying the requirements of

Local Civil Rule 16.1 and Rule 26(f) of the Federal Rules of Civil Procedure

pending resolution of a motion to remand that Plaintiffs’ expect to file.

Plaintiffs state that they sent a draft of the motion to defense counsel and had

agreed to wait until “at least Wednesday” (presumably May 26, 2021) to file

the motion to determine if Defendant will consent to the relief sought. Doc. 5

at 3.

        The undersigned finds that deferring the deadline for the parties to

submit a Certificate of Initial Attorneys’ Conference is reasonable under these
circumstances but also finds that a deadline should be established by which

Plaintiffs must file the motion to remand, to ensure that this case proceeds

forward without unnecessary delay.

     IT IS THEREFORE ORDERED that:

     1. The Motion to Stay Rule 26(f) and Local Rule 16.1 Requirements

        (Consent) (Doc. 5) is GRANTED and the deadline for the parties to

        submit    a   Certificate    of   Initial     Attorneys’   Conference   is

        TEMPORARILY STAYED.

     2. On or before June 7, 2021:

           a. Plaintiffs shall file the motion to remand referenced in the

              Motion.

           b. In the alternative, the parties shall file a Certificate of Initial

              Attorneys’ Conference.


                                      Signed: May 28, 2021
